Exhibit 10.31
 

 
SCHEDULE B
 
ASPREVA PHARMACEUTICALS CORPORATION
 
 
October 24, 2006
 
Charles F. Goulburn
346 Mount Prospect Road
Far Hills, NJ 07931
 
Dear Mr. Goulburn:
 
Re: Change in Control Agreement
 
            Aspreva Pharmaceuticals Corporation (the “Corporation”) considers it
essential to the best interests of its members to foster the continuous
employment of its senior executive officers.  In this regard, the Board of
Directors of the Corporation (the “Board”) has determined that it is in the best
interests of the Corporation and its members that appropriate steps should be
taken to reinforce and encourage management’s continued attention, dedication
and availability to the Corporation in the event of a Potential Change in
Control (as defined in Section 2), without being distracted by the uncertainties
which can arise from any possible changes in control of the Corporation.
 
            In order to induce you to agree to remain in the employ of the
Corporation, such agreement evidenced by the employment agreement entered into
as of the date of this Agreement between you and the Corporation (the
“Employment Agreement”) and in consideration of your agreement as set forth in
Section 3 below, the Corporation agrees that you shall receive and you agree to
accept the severance and other benefits set forth in this Agreement should your
employment with the Corporation be terminated subsequent to a Change of Control
(as defined in Section 2) in full satisfaction of any and all claims that now
exist or then may exist for remuneration, fees, salary, bonuses or severance
arising out of or in connection with employment by the Corporation or the
termination of your employment:
 
1.                  Terms of Agreement.
 
            This Agreement shall be in effect for a term commencing on the
Effective Date of the Employment Agreement (as therein defined) and ending on
the date of termination of the Employment Agreement.
 

--------------------------------------------------------------------------------


 
2.                  Definitions.
 
            (a)        “Affiliate” means a corporation that is an affiliate of
the Corporation
                        under the Securities Act (British Columbia), as amended
from time to time.
 
(b)               “Change in Control” of the Corporation shall be deemed to have
occurred:
 
(i)             if a merger, amalgamation, arrangement, consolidation,
reorganization or transfer takes place in which Equity Securities of the
Corporation possessing more than 50% of the total combined voting power of the
Corporation’s outstanding Equity Securities are acquired by a person or persons
different from the persons holding those Equity Securities immediately prior to
such transaction, and the composition of the Board following such transaction is
such that the directors of the Corporation prior to the transaction constitute
less than 50% of the Board membership following the transaction, except that no
Change in Control will be deemed to occur if such merger, amalgamation,
arrangement, consolidation, reorganization or transfer is with any subsidiary or
subsidiaries of the Corporation;
 
(ii)            if any person, or any combination of persons acting jointly or
in
concert by virtues of an agreement, arrangement, commitment or understanding
shall acquire of hold, directly or indirectly, 50% or more of the voting rights
attached to all outstanding Equity Securities; or
 
(iii)           if any person, or any combination of persons acting jointly or
in concert by virtue of an agreement, arrangement, commitment or understanding
shall acquire or hold, directly or indirectly, the right to appoint a majority
of the directors of the Corporation; or
 
(iv)          if the Corporation sells, transfers or otherwise disposes of all
or substantially all of its assets, except that no Change of Control will be
deemed to occur if such sale or disposition is made to a subsidiary or
subsidiaries of the Corporation.
 
Provided however, that a Change in Control shall not be deemed to have occurred
if such Change in Control results solely from the issuance, in connection with a
bona fide financing or series of financings by the Corporation of Equity
Securities.
 

--------------------------------------------------------------------------------


 
(c)                “Base Salary” shall mean the annual base salary, as referred
to in Section 3 (Base Salary), and as adjusted from time to time in accordance
with Section 4 (Annual Review), of the Employment Agreement.
 
(d)                “Bonus” shall mean the bonus referred to in Section 5
(Performance Bonus) of the Employment Agreement.
 
(e)                “Cause” shall have the meaning set out in Section 16
(Termination by the Corporation for Cause) of the Employment Agreement.
 
(f)                 “Date of Termination” shall mean, if your employment is
terminated, the date specified in the Notice of Termination.
 
(g)                “Equity Security” in respect of a security of the
Corporation, shall have the meaning ascribed thereto in Part II of the
Securities Act (British Columbia), as it existed on the date of this Agreement,
and also means any security carrying the right to convert such security into,
exchange such security for , or entitling the holder to subscribe for, any
equity security, or into or for any such convertible or exchangeable security or
security carrying a subscription right.
 
(h)                “Good Reason” shall mean the occurrence of one or more of the
following events, without your express written consent, within 12 months of
Change in Control:
 
(i)             a material change in your status, position, authority or
responsibilities that does not represent a promotion from or represent an
adverse change from your status, position, authority or responsibilities in
effect immediately prior to the Change in Control;
 
 (ii)            a material reduction by the corporation, in the aggregate, in
your Base Salary, or incentive, retirement, health benefits, bonus or other
compensation plans provided to you immediately prior to the Change in Control,
unless an equitable arrangement has been made with respect to such benefits in
connection with a Change in Control;
 
 (iii)           a failure by the Corporation to continue in effect any other
compensation plan in which you participated immediately prior to the Change in
control (except for reasons of non-insurability), including but not limited to,
incentive, retirement and health benefits, unless an equitable arrangement has
been made with respect to such benefits in connection with a Change in Control;
 

--------------------------------------------------------------------------------


 
(iv)          any request by the Corporation or any affiliate of the Corporation
that you participate in an unlawful act; or
 
(v)           any purported termination of your employment by the Corporation
after a Change in Control which is not effected pursuant to a Notice of
Termination satisfying the requirements of clause (i) below and for the purposes
of this Agreement, no such purported termination shall be effective.
 
(i)                  ‘Notice of Termination” shall mean a notice, in writing,
communicated to the other party in accordance with Section 6 below, which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.
 
(j)                 “Potential Change in Control” of the Corporation shall be
deemed to have occurred if:
 
(i)           the Corporation enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control;
 
                                    (ii)          any person (including the
Corporation) publicly announces an intention to take or to consider taking
actions which if consummated would constitute a Change in Control; or
 
                                   (iii)         the Board adopts a resolution
to the effect that, for the purposes of this Agreement, a Potential Change in
Control of the Corporation has occurred.
 
3.         Potential Change in Control.
 
            You agree that, in the event of a Potential Change in control of the
Corporation occurring after the Effective Date, and until 12 months after a
Change in Control, subject to your right to terminate your employment by issuing
and delivering a Notice of Termination for Good Reason, you will continue to
diligently carry out your duties and obligations, on the terms set out in the
Employment Agreement.
 
 
4.         Compensation Upon Termination Following Change in Control.
 
            Subject to compliance by you with Section 3, upon your employment
terminating pursuant to a Notice of Termination within 12 months after a Change
in Control, the Corporation agrees that you shall receive and you agree to
accept, subject to your prior resignation as a director of the Corporation, the
following payments in full satisfaction of
 

--------------------------------------------------------------------------------


 
any and all claims you may have or then may have against the Corporation, for
remuneration, fees, salary, benefits, bonuses or severance, arising out of or in
connection with your employment by the Corporation or the termination of your
employment:
 
(a)                If your employment shall be terminated by the Corporation of
Cause or by you other than for Good Reason, the terms of the Employment
Agreement shall govern and the Corporation shall have no further obligations to
you under this Agreement.
 
 
 
(b)               If your employment by the Corporation shall be terminated by
you for Good Reason or by the Corporation other than for Cause, then you shall
be entitled to the payments and benefits provided below:
 
(i)            subject to the withholding of all applicable statutory
deductions, the Corporation shall pay you a lump sum equal to 12 months’ Base
Salary, as referred to in Section 3 (Base Salary) and as adjusted from time to
time in accordance with Section 4 (Annual Review) of the Employment Agreement,
plus other sums owed for arrears of salary, vacation pay and, if awarded, Bonus;
 
                        (ii)           to the extent permitted by law and
subject to the terms and conditions of any benefit plans in effect from time to
time, the Corporation shall maintain the benefits and payments set out in
Section 6 (Benefits) of the Employment Agreement during the 12 month period;
 
                        (iii)           the Corporation shall arrange for you to
be provided with such outplacement career counseling services as are reasonable
and appropriate, to assist you in seeking new executive level employment; and
 
(iv)           all incentive stock options granted to you by the Corporation
under any stock option agreement that is entered into between you and the
Corporation and is outstanding at the time of termination of your employment,
which incentive stock options have not yet vested, shall immediately vest upon
the termination of your employment and shall be fully exercisable by you in
accordance with the terms of the agreement or agreements under which such
options were granted.
 

--------------------------------------------------------------------------------


 
You shall not be required to mitigate the amount of any payment provided for in
this Section 4 by seeking other employment or otherwise, nor will any sums
actually received be deducted.
 
5.         Binding Agreement
 
           This Agreement shall ensure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributes, devisees and legatees.  If you dies while any amount would
still be payable to you under this Agreement if you had continued to live, that
amount shall be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there is no such designee, to your
estate.
 
6.                  Notices.
 
            Any notice or other communication required or contemplated under,
this Agreement to be given by one party to the other shall be delivered or
mailed by prepaid registered post to the party to receive same at the addresses
set out below:
 
             If to Aspreva Pharmaceuticals Corporation:
 
            Aspreva Pharmaceuticals Corporation
            c/o Farris, Vaughan, Wills & Murphy
            26th Floor, 700 West Georgia Street
            Vancouver, BC V7Y 1B3
 
            Attn: R. Hector MacKay-Dunn
 
            If to Noel Hall:
 
            Noel Hall
            5077 Cordova Bay Road
            Victoria, BC V8Y 2K1
 
 
 
Any notice delivered shall be deemed to have been given and received on the
first business day following the date of delivery.  Any notice mailed shall be
deemed to have been given and received on the fifth business day following the
date it was posted, unless between the time of mailing and actual receipt of the
notice there shall be a mail strike, slow-down or other labour dispute which
might affect delivery of the notice by mail.  In such event, the notice shall be
effective only if actually delivered.
 

--------------------------------------------------------------------------------


 
7.                  Modification: Amendments:  Entire Agreement
 
This Agreement may not be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by you and such
officer as may be specifically designated by the Board.  No waiver by either
party at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time.  Except as set forth in your Employment
Agreement, no agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
 
8.                  Governing Law
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of British Columbia and applicable laws of Canada and the
parties hereto attorn to the exclusive jurisdiction of the provincial and
federal courts of such province.
 
9.                  Validity
 
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
 
10.              No Employment or Service Contract
 
Nothing in this Agreement shall confer upon you any right to continue in the
employment of the Corporation for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation or you,
which rights are hereby expressly reserved by each, to terminate your employment
at any time for any reason whatsoever, with or without cause.
 
If the foregoing sets forth our agreement on this matter, kindly sign and return
to the Corporation a copy of this letter.
 

  Yours truly,   ASPREVA PHARMACUETICALS CORPORATION          By:  /s/ Richard
M. Glickman     Authorized Signatory      

  Accepted and agreed to by Charles F. Goulburn, as of the 24th day of October
2006.
 

 /s/ Rick Goulburn    Rick Goulburn      




--------------------------------------------------------------------------------


 




Aspreva logo [asprevalogo.jpg]





 
October 23rd, 2006






 
Rick Goulburn,


Dear Rick,




I am pleased to present to you the following proposal for EVP Global
Pharmaceutical Operations and an Officer of Aspreva Pharmaceuticals
Corp. The position description attached as schedule A) with Aspreva
Pharmaceuticals Corporation, (“the Company”). Please review the changes and if
acceptable, execute and return the letter to my attention.


 


Position:
EVP Global Pharmaceutical Operations These duties and functions will be
conducted in accordance with and adhering to all corporate policies and
procedures. The Company may change your position, duties, and work location from
time to time in its discretion, acting reasonably.
Department:
Global Pharma Operations
Location:
Basking Ridge, New Jersey, USA
Supervisor:
President or subsequent designate
Start Date:
November 1st, 2006
Salary:
$277,000 USD per annum
Bonus:
Remains unchanged
Benefits:
No change
Vacation:
No change

 
Change of Control: An amendment to your current “Change of Control” terms is
also enclosed.
 
If you have any questions or concerns please feel free to contact me. Please
sign and return this letter, which will become an amendment to your employment
agreement, the position description below and the change of control form
attached.


Sincerely,
 
ASPREVA PHARMACEUTICALS CORPORATION


 


N Hall
President
 
Enclosure





/s/ Rick Goulburn  
October 24, 2006
R Goulburn         
Date

 


 